   Case 1:19-cv-02275-CFC Document 8 Filed 05/12/20 Page 1 of 11 PageID #: 32



                    IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF DELAWARE

CHRISTOPHER BRIAN SANDS,

                   Plaintiff,

            V.                        : Civ. No. 19-2275-CFC

CLAIRE DEMATTEIS, et al.,

                   Defendants.



Christopher Brian Sands, James T. Vaughn Correctional Center, Smyrna, Delaware,
Pro Se Plaintiff.




                                MEMORANDUM OPINION




May 12, 2020
Wilmington, Delaware
      Case 1:19-cv-02275-CFC Document 8 Filed 05/12/20 Page 2 of 11 PageID #: 33



CO{!f;_LrU~ict                Judge:

I.       INTRODUCTION

         Plaintiff Christopher Brian Sands ("Plaintiff''), an inmate at the James T. Vaughn

Correctional Center in Smyrna, Delaware, filed this action pursuant to 42 U.S.C.

§ 1983. 1 (D.I. 3) Plaintiff appears prose and has been granted leave to proceed in

forma pauperis. (D.I. 6) He requests counsel. (D.I. 4) The Court proceeds to review

and screen the Complaint pursuant to 28 U.S.C. § 1915(e)(2)(b) and § 1915A(a).

II.      BACKGROUND

         On October 7, 2019, Plaintiff was placed in SHU 2 17. He alleges that inmates

housed in SHU 17 and 18 are not allowed to attend any religious services or have visits

from religious volunteers. (D.I. 3 at 5) Plaintiff alleges that he has no way of "practicing

or serving in" his religious beliefs all in violation of the First and Fourteenth

Amendments of the United States Constitution, the Establishment Clause, and the

Religious Land Use & Institutionalized Persons Act ("RLUIPA"), 42 U.S.C. § 2000cc, et

seq.

         Plaintiff submitted grievances, acknowledged that his security profile did not

allow him to attend religious services or have religious visits, and asked to have a




1 When bringing a § 1983 claim, a plaintiff must allege that some person has deprived
him of a federal right, and that the person who caused the deprivation acted under color
of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).

2
  The Security Housing Unit ("SHU") houses those inmates who have demonstrated that
they cannot be housed in a lesser security and/or whose behavior and history are
conducive to maximum security housing. See https://doc.delaware.gov/views/jtvcc.
blade.shtml (last visited Apr. 27, 2020).
                                               1
    Case 1:19-cv-02275-CFC Document 8 Filed 05/12/20 Page 3 of 11 PageID #: 34



television in his cell to watch religious services on regular broadcast channels. 3 (Id.)

One grievance was returned as unprocessed "per BOP 4.9 maximum security quality of

life." (Id.). BOP 4.9 provides that televisions are not allowed in SHU 17 and 18,

effective February 2018. (Id.) A second grievance was returned unprocessed and

advised Plaintiff to contact Defendants Captain Dotson ("Dotson"), who runs SHU;

Warden Dana Metzger ("Metzger"), treatment administrator Stacey Hollis ("Hollis"); and

chaplain Gus Cristo ("Cristo"). (Id. at 5-6) In response, Plaintiff sent letters to Hollis and

Cristo and also apparently to Dotson, Defendant Delaware Department of Correction

("DOC") Commissioner Claire DeMatteis ("DeMatteis"), Defendant DOC Bureau Chief

Shane Troxler ("Troxler"), and the Governor to make them aware of the policy. (Id. at 6)

Plaintiff alleges that he has received no replies to his letters. (/d.)

       Plaintiff all~ges that his inability to participate in his religious beliefs is causing

him: (1) to lose faith; (2) mental and emotional harm; (3) stress; (4) depression; and

(5) physical injury due to sleeplessness and "not eating right." (Id.) Plaintiff seeks

compensatory damages and injunctive relief for inmates housed in SHU 17 and 18 to

have televisions in their cells to practice their religious beliefs. 4 (Id. at 8)




3 It is not clear from the allegations if Plaintiff is providing background or attempting to
raise a grievance claim due to his dissatisfaction with the grievance process. If his
intent is to raise a grievance claim, the claim fails because an inmate does not have a
"free-standing constitutionally right to an effective grievance process." Woods v. First
Corr. Med., Inc., 446 F. App'x 400, 403 (3d Cir. 2011) (citing Flick v. Alba, 932 F.2d 728,
729 (8th Cir. 1991)).

4 Plaintiff clarifies that he is not referring to a television on the tier that forces inmates to
listen to different types of religious services. Plaintiff contends this imposes other
religions on inmates "which is a violation." (D.I. 3 at 8)
                                                2
        Case 1:19-cv-02275-CFC Document 8 Filed 05/12/20 Page 4 of 11 PageID #: 35



 Ill.      LEGAL STANDARDS

           A federal court may properly dismiss an action sua sponte under the screening

 provisions of 28 U.S.C. § 1915(e)(2)(B) and§ 1915A(b) if "the action is frivolous or

 malicious, fails to state a claim upon which relief may be granted, or seeks monetary

 relief from a defendant who is immune from such relief." Ball v. Famiglio, 726 F.3d 448,

 452 (3d Cir. 2013). See also 28 U.S.C. § 1915(e)(2) (in forma pauperis actions); 28

 U.S.C. § 1915A (actions in which prisoner seeks redress from a governmental

 defendant); 42 U.S.C. § 1997e (prisoner actions brought with respect to prison

 conditions). The Court must accept all factual allegations in a complaint as true and

 take them in the light most favorable to a pro se plaintiff. Phillips v. County of

 Allegheny, 515 F.3d 224,229 (3d Cir. 2008); Erickson v. Pardus, 551 U.S. 89, 93

 (2007). Because Plaintiff proceeds pro se, Plaintiff's pleading is liberally construed and

 Plaintiff's complaint, "however inartfully pleaded, must be held to less stringent

 standards than formal pleadings drafted by lawyers." Erickson v. Pardus, 551 U.S. at

 94 (citations omitted).

           A complaint is not automatically frivolous because it fails to state a claim. See

 Dooley v. Wetzel,_ F.3d. _, No. 19-1684, 2020 WL 1982194, at *4 (3d Cir. Apr. 27,

 2020) (quoting Neitzke v. Williams, 490 U.S. 319, 331 (1989)); see also Grayson v.

 Mayview State Hosp., 293 F.3d 103, 112 (3d Cir. 2002). "Rather, a claim is frivolous

 only where it depends 'on an "indisputably meritless legal theory" or a "clearly baseless"

 or "fantastic or delusional" factual scenario."' Dooley v. Wetzel, 2020 WL 1982194, at

. *4 (quoting Mitchell v. Horn, 318 F.3d 523, 530 (2003) and Neitzke, 490 U.S. at 327-28).




                                                 3
   Case 1:19-cv-02275-CFC Document 8 Filed 05/12/20 Page 5 of 11 PageID #: 36



       The legal standard for dismissing a complaint for failure to state a claim pursuant

to§ 1915(e)(2)(B)(ii) and§ 1915A(b)(1) is identical to the legal standard used when

ruling on Rule 12(b)(6) motions. Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir.

1999). However, before dismissing a complaint or claims for failure to state a claim

upon which relief may be granted pursuant to the screening provisions of 28 U.S.C.

§§ 1915 and 1915A, the Court must grant Plaintiff leave to amend the complaint unless

amendment would be inequitable or futile. See Grayson v. Mayview State Hosp., 293

F.3d at 114.

       A complaint may be dismissed only if, accepting the well-pleaded allegations in

the complaint as true and viewing them in the light most favorable to the plaintiff, a court

concludes that those allegations "could not raise a claim of entitlement to relief." Bell

At/. Corp. v. Twombly, 550 U.S. 544, 558 (2007). Though "detailed factual allegations"

are not required, a complaint must do more than simply provide "labels and

conclusions" or "a formulaic recitation of the elements of a cause of action." Davis v.

Abington Mem'I Hosp., 765 F.3d 236, 241 (3d Cir. 2014) (internal quotation marks

omitted). In addition, a complaint must contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face. See Williams v. BASF

Catalysts LLC, 765 F.3d 306, 315 (3d Cir. 2014) (citing Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) and Twombly, 550 U.S. at 570). Finally, a plaintiff must plead facts sufficient

to show that a claim has substantive plausibility. See Johnson v. City of Shelby, 574

U.S. 10 (2014). A complaint may not be dismissed for imperfect statements of the legal

theory supporting the claim asserted. See id. at 10.




                                             4
      Case 1:19-cv-02275-CFC Document 8 Filed 05/12/20 Page 6 of 11 PageID #: 37



         A court reviewing the sufficiency of a complaint must take three steps: (1) take

note of the elements the plaintiff must plead to state a claim; (2) identify allegations that,

because they are no more than conclusions, are not entitled to the assumption of truth;

and (3) assume the veracity of any well-pleaded factual allegations and then determine

whether those allegations plausibly give rise to an entitlement to relief. Connelly v.

Lane Const. Corp., 809 F.3d 780, 787 (3d Cir. 2016) (internal citations and quotations

omitted). Elements are sufficiently alleged when the facts in the complaint "show" that

the plaintiff is entitled to relief. Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

Deciding whether a claim is plausible will be a "context-specific task that requires the

reviewing court to draw on its judicial experience and common sense." Id.

IV.      DISCUSSION

         A.     RespondeatSuperior

         It is well-established that there is no respondeat superior liability under§ 1983.

See Parke/Iv. Danberg, 833 F.3d 313, 330 (3d Cir. 2016). A defendant in a civil rights

action "cannot be held responsible for a constitutional violation which he [ ] neither

participated in nor approved"; personal involvement in the alleged wrong is required.

Baraka v. McGreevey, 481 F.3d 187, 210 (3d Cir. 2007); see also Polk Cty. v. Dodson,

454 U.S. 312, 325 (1981) (holding that liability in a§ 1983 action must be based on

personal involvement, not respondeat superior). Such involvement may be "shown

through allegations of personal direction or of actual knowledge and acquiescence."

Evancho v. Fisher, 423 F.3d 347, 353 (3d Cir. 2005).

         The Complaint alleges that Metzger-not DeMatteis or Troxler-"makes" policies

for SHU. (D.I. 3 at 5) There are no allegations that DeMatteis and Troxler established


                                               5
   Case 1:19-cv-02275-CFC Document 8 Filed 05/12/20 Page 7 of 11 PageID #: 38



and maintained a policy, practice or custom which directly caused Plaintiff constitutional

harm. Nor are there allegations that they participated in violating Plaintiffs rights,

directed others to violate them, or, as the persons in charge, had knowledge of and

acquiesced in their subordinates' violations. Accordingly, the claims against DeMatteis

and Troxler, will be dismissed for failure to state a claim upon which relief may be

granted.

       B.     Religion

       Plaintiff raises religion claims under the Free Exercise and Establishment

Clauses of the First Amendment and RLUIPA. To establish a violation of the Free

Exercise Clause, Plaintiff must first show that a prison practice or policy has

substantially burdened him in the practice of his religion. See Robinson v.

Superintendent Houtzdale SCI, 693 F. App'x 111, 115 (3d Cir. 2017) ("The threshold

question in any First Amendment or RLUIPA case is whether the prison's challenged

policy or practice has substantially burdened the practice of the inmate-plaintiffs

religion."); Washington v. Klem, 497 F.3d 272, 277 (3d Cir. 2007) ("[T]he Free Exercise

Clause of the First Amendment does not impede the enforcement of neutral and

otherwise valid laws of general applicability that incidentally burden religious conduct.").

The facts alleged in the complaint must show that the prisoner's request for religious

services is based on his own sincerely held religious belief. See Sutton v. Rasheed,

323 F.3d 236, 250 (3d Cir. 2003) (If a prisoner's request is "not the result of sincerely

held religious beliefs, the First Amendment imposes no obligation on the prison to honor

that request") (quoting DeHart v. Hom, 227 F.3d 47, 52 (3d Cir. 2000)).




                                             6
   Case 1:19-cv-02275-CFC Document 8 Filed 05/12/20 Page 8 of 11 PageID #: 39



       The Complaint alleges in a conclusory manner that, because Plaintiff does not

have a television in his cell, he is unable to participate in his religious beliefs. The

Complaint does not explain how the lack of a personal television impedes Plaintiff's

ability to practice his religion. Nor does the Complaint even hint what Plaintiff's religious

beliefs might be. Thus, as pied, the Complaint fails to state a First Amendment Free

Exercise claim.

       Plaintiff's RLUIPA claim fares no better. RLUIPA provides that "[n]o government

shall impose a substantial burden on the religious exercise of a person residing in or

confined to an institution." 42 U.S.C. § 2000cc-1. To assert a viable RLUIPA claim,

Plaintiff must establish that he had a sincerely held religious belief and that a prison

policy or official practice substantially burdened his exercise of that belief. See Holt v.

Hobbs, 574 U.S. 352; 360 (2015). Under RLUIPA, a "substantial burden" is one where:

(1) a prisoner is forced to choose between following the precepts of his religion and

forfeiting benefits otherwise generally available to other inmates versus abandoning a

precept of his religion in order to receive a benefit; or (2) the government puts

substantial pressure on an adherent to substantially modify his behavior and to violate

his beliefs. See Washington v. Klem, 497 F.3d 272, 280 (3d Cir. 2007). The Complaint

contains no such allegations to support a claim that Plaintiff's religious beliefs were

substantially burdened. Therefore, his RLUIPA claim will be dismissed.

       Finally, the Complaint refers to the Establishment Clause. In determining

whether governmental action violates the Establishment Clause, the Supreme Court

uses a three-prong approach. See Lemon v. Kurlzman, 403 U.S. 602, 612-13 (1971).

A challenged action is unconstitutional if (1) it lacks a secular purpose; (2) its primary


                                              7
     Case 1:19-cv-02275-CFC Document 8 Filed 05/12/20 Page 9 of 11 PageID #: 40



effect either advances or inhibits religion; or (3) it fosters "an excessive government

entanglement with religion." Id.

        The Complaint includes the "label" of the Establishment Clause and then alleges

in a conclusory manner that the clause has been violated. In addition, the allegations

indicate there is a secular reason why personal televisions are not allowed in an

inmate's cell, as they refer to Plaintiff's security classification and the BOP 4.9 "quality of

life" policy. Accordingly, the Establishment Claim will be dismissed.

        In short, the allegations do not state a claim under the First Amendment,

RLUIPA, or the Establishment Clause and, therefore, the claims will be dismissed.

However, because it is possible that Plaintiff may be able to articulate a claim against

Defendants or name alternative Defendants, he will be given an opportunity to amend

these claims.

V.      REQUEST FOR COUNSEL

        Plaintiff seeks counsel on the grounds that he does not have the ability to present

his case, he is unskilled in the law, the case may turn on credibility determinations,

expert witnesses will be necessary, he cannot afford to retain counsel, counsel would

serve the best interests of justice, and his allegations if proved true would establish a

constitutional violation because he is not allowed to practice his religion. (D.I. 4)

        A pro se litigant proceeding in forma pauperis has no constitutional or statutory

right to representation by counsel. 5 See Brightwell v. Lehman, 637 F.3d 187, 192 (3d




        5
        See Mallard v. United States Dist. Court for the S. Dist. of Iowa, 490 U.S. 296
(1989) (§ 1915(d) (now§ 1915(e)(1 )) does not authorize a federal court to require an
unwilling attorney to represent an indigent civil litigant, the operative word in the statute
being "request.").
                                             8
  Case 1:19-cv-02275-CFC Document 8 Filed 05/12/20 Page 10 of 11 PageID #: 41



Cir. 2011 ); Tabron v. Grace, 6 F.3d 147, 153 (3d Cir. 1993). However, representation

by counsel may be appropriate under certain circumstances, after a finding that a

plaintiff's claim has arguable merit in fact and law. Tabron, 6 F.3d at 155.

       After passing this threshold inquiry, the court should consider a number of factors

when assessing a request for counsel. Factors to be considered by a court in deciding

whether to request a lawyer to represent an indigent plaintiff include: (1) the merits of

the plaintiff's claim; (2) the plaintiff's ability to present his or her case considering his or

her education, literacy, experience, and the restraints placed upon him or her by

incarceration; (3) the complexity of the legal issues; (4) the degree to which factual

investigation is required and the plaintiff's ability to pursue such investigation; (5) the

plaintiff's capacity to retain counsel on his or her own behalf; and (6) the degree to

which the case turns on credibility determinations or expert testimony. See

Montgomery v. Pinchak, 294 F.3d 492, 498-99 (3d Cir. 2002); Tabron, 6 F.3d at 155-56.

The list is not exhaustive, nor is any one factor determinative. Tabron, 6 F.3d at 157.

       Several of the Tabron factors do not support granting Plaintiff's request for

counsel. It is far from clear that Plaintiff's claims have merit in fact and law. In addition,

the filings in this case demonstrate Plaintiff's ability to articulate claims. The issues are

not complex. Moreover, this case is in the early stages and, as discussed above, there

is no viable complaint. Thus, in these circumstances and at this juncture of the case,

the Court will deny without prejudice   to renew Plaintiff's request for counsel.
VI.    CONCLUSION

       For the above reasons, the Court will: (1) deny Plaintiff's request for counsel

without prejudice to renew (D.I. 4); (2) dismiss the Complaint pursuant to 28 U.S.C.

                                               9
  Case 1:19-cv-02275-CFC Document 8 Filed 05/12/20 Page 11 of 11 PageID #: 42



§ 1915(e)(2)(B)(ii) and § 1915A(b)(1) for failure to state claims upon which relief may be

granted; and (3) give Plaintiff leave to file an amended complaint.

      An appropriate order will be entered.




                                            10
